Citation Nr: 1523343	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-46 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 14, 2011. 

2. Entitlement to a disability rating in excess of 50 percent for PTSD beginning September 14, 2011. 

3. Entitlement to a disability rating in excess of 70 percent for PTSD beginning December 3, 2013.  

4. Entitlement to an initial disability rating in excess of 10 percent for sinusitis prior to April 3, 2012, and to a disability rating in excess of 30 percent thereafter.  

5. Entitlement to an initial compensable disability rating for migraines.  

6. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 2003 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and July 2010 and February 2011 rating decisions of the VA RO in Atlanta, Georgia.  Jurisdiction over the Veteran's claims file is currently with the VA RO in Atlanta, Georgia.  

The October 2008 rating decision denied service connection for sinusitis and granted service connection for migraines, and assigned a noncompensable rating.  A July 2010 rating decision granted service connection for sinusitis and assigned an initial 10 percent disability rating, effective March 29, 2008.  The February 2011 rating decision granted service connection for PTSD and assigned an initial 30 percent rating, effective February 2, 2010 and continued the 10 percent disability rating for sinusitis.  A September 2011 rating decision granted a 50 percent disability rating for PTSD, effective March 31, 2011, and reduced the disability rating for sinusitis to noncompensable, effective May 31, 2011.  A June 2012 rating decision found clear and unmistakable error (CUE) in the September 2011 rating decision, and assigned September 14, 2011 as the effective date for the Veteran's 50 percent rating for PTSD, but stated that no overpayment was caused by the change in effective date.  The June 2012 rating decision also found CUE in the portion of the September 2011 rating decision that reduced the Veteran's rating for sinusitis to noncompensable, restored the 10 percent rating, effective May 31, 2011, and assigned a 30 percent rating effective April 3, 2012.  

In September 2013, the Board remanded the Veteran's case to the Appeals Management Center (AMC) for additional development.  In June 2014, the AMC increased the Veteran's disability rating for PTSD to 70 percent, effective December 3, 2013.  

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, her increased rating claims are still on appeal.  

The Board notes that the RO denied a TDIU in the September 2011 rating decision, and that the Veteran did not appeal that determination.  In February 2012, the Veteran filed a VA Form 21-8940 (Application for Increased Compensation Based on Individual Unemployability), and in December 2012 the RO informed the Veteran that the issue would be addressed at a later date, but then no determination was made.  Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran asserted that her service-connected PTSD, sinusitis, and migraines prevent her from working.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased rating for these disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of entitlement to service connection for hyperadrenergic spells secondary to service-connected PTSD was raised in an April 2010 VA treatment record.  The issue of entitlement to service connection for restless leg syndrome as secondary to service-connected PTSD was raised during the Veteran's September 2011 and December 2013 VA examinations.  The issue of entitlement to an increased disability rating for the Veteran's service connected knee disabilities was raised by the record in a September 2013 statement.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to May 22, 2010, the Veteran's PTSD produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   

2. Beginning on May 22, 2010, the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity.  

3. Beginning on December 3, 2013, the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas.  

4. Prior to April 3, 2012, the Veteran's sinusitis was manifested by three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, treated by courses of antibiotics.  

5. The Veteran has never had surgery for her sinusitis.  

6. The Veteran's migraines do not produce characteristic prostrating attacks.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 percent for PTSD prior to May 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2014).

2. Beginning on May 22, 2010, the criteria for a 50 percent disability rating for PTSD were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2014).

3. Beginning December 3, 2013, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2014).

4. The criteria for a disability rating in excess of 10 percent for sinusitis prior to April 3, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97a, Diagnostic Code 6513 (2014).

5. Beginning April 3, 2012, the criteria for a disability rating in excess of 30 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97a, Diagnostic Code 6513 (2014).

6. The criteria for an initial compensable disability rating for migraines have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Letters dated in April 2008, July 2010, August 2010, August 2011, May 2012, and July 2012 satisfied the duty to notify provisions with regard to the Veteran's claims.  Her claims were readjudicated in the October 2009 and September 2012 Statements of the Case (SOC), and in the July 2010, June 2012, and June 2014 Supplemental Statements of the Case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with her claims in May 2008, May 2010, January 2011, September 2011, April 2012, December 2013, and April 2014.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because they describe her disabilities in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  

In September 2013, the Board remanded the Veteran's case to the AMC to obtain her SSA records and outstanding private medical records.  Her SSA records were obtained and in a September 2013 letter, she was provided with the appropriate release forms for her private medical providers.  Later in September 2013, the Veteran returned the release forms, but had not filled them out completely, and stated that she would obtain and submit the records herself.  Her private medical records from Liberty Regional Medical Center were subsequently obtained.  There was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. PTSD

The Veteran's PTSD was assigned an initial 30 percent disability rating.  Her disability rating was increased to 50 percent, effective September 14, 2011.  It was increased to 70 percent, effective December 3, 2013.  PTSD is rated under Diagnostic Code 9411 and evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2014).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2014).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 55 at worst to 61 at best.  

Under the DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Period Prior to May 22, 2010

Beginning in February 2010, the Veteran received VA treatment for PTSD.  At her initial therapy appointment, it was noted that she had panic attacks three times per week and weekly nightmares.  She attended school full time.  She had feelings of emotional detachment, flashbacks, intrusive thoughts, and irritability.  The examiner noted that, "[a]lthough she does worry about her children seeing her panic, she notes little overall functional impairment in her parenting or student roles."  Her GAF score was 55, indicating moderate symptoms.  

A February 2010 VA endocrinology consultation report noted that she had nightmares and panic attacks three times a week.  Her mood was exhausted and "not good."  Her affect was tearful.  Otherwise, the examination was normal.  Her GAF score was 55, indicating moderate symptoms.  

At one of her March 2010 VA therapy sessions, she reported two panic attacks in the previous week as well as nightmares.  Her GAF score was 55.  Later in March 2010, she stated that her nightmares were worse and she had two more panic attacks.  She reported anxiety, increased hyperarousal, and tired mood.  Her affect was "somewhat" constricted but otherwise the examination was normal.  Her GAF score was 55.  At her last therapy session in March 2010, she reported nightmares almost every night.  She described a decrease in panic attacks because she only had one in the previous two weeks.  It was noted that she employed the coping mechanisms learned in therapy to help her with panic attacks.  She was irritable due to poor sleep.  She continued to engage in enjoyable activities.  Her GAF score was 55.  

In April 2010, her GAF score was 58.  Later in April 2010, it was noted that she was feeling better.  She had two panic attacks in the previous two weeks.  She continued to use coping skills learned in therapy.  She had poor sleep and nightmares.  Her mood was poor but otherwise the examination was normal.  Her GAF score was 55.  

In April 2010, the Veteran submitted a lay statement competently and credibly describing nightmares, anxiety attacks, poor sleep, and low energy.  Also in April 2010, B. G., her mother, stated that the Veteran had nightmares, was "aggressive in her sleep," and had constant anxiety and panic attacks. 

On May 19, 2010, she reported very poor sleep, receiving only one and a half to two hours per night.  She reported nightmares at least every other night.  She stated that her daytime anxiety was "not as intense," and that she had only had one panic attack recently.  Her mood was "emotional" but otherwise her examination was normal.  Her GAF score was 58, indicating moderate symptoms.  

The evidence of record prior to May 22, 2010 shows that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Although the Veteran consistently reported anxiety, panic attacks, irritability, nightmares, and poor sleep, these symptoms were not of the frequency, severity, or duration required to be more closely described by the 50 percent criteria.  She was able to attend school full time and reported that her relationships with her family were positive.  She engaged in enjoyable activities.  Her memory was not impaired.  Her panic attacks did not interfere with her ability to function other than producing a fear that she would have one in front of her children.  She successfully employed coping mechanisms to reduce her symptoms.  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's PTSD does not more closely approximate a 50 percent rating prior to May 22, 2010.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2014).  

Period Beginning May 22, 2010

The Veteran underwent a VA psychiatric examination on May 22, 2010.  In December 2010, the examiner submitted an addendum stating that the examination was for mental disorders except for PTSD.  Later in December 2010, the examiner submitted a second addendum noting that the Veteran had panic disorder without agoraphobia because of her panic attacks, and that it was due to service.  Affording the Veteran the benefit of the doubt, all of the symptoms discussed at the May 2010 VA examination will be attributed to her service-connected PTSD.  Mittleider, 11 Vet. App. at 182.  At the examination, the Veteran reported that she was studying nursing full time at a technical college.  She had two children with whom she got along well.  She attended church once a week and sang in the choir.  However, she stated that she felt less social.  She reported anxiety, sadness, and isolative behavior.  She stated that she had panic attacks every day or every other day that sometimes caused her to miss school.  She had problems sleeping and was tired at the examination.  The examiner noted that she was still able to pay attention, and was able to complete subtraction by serial sevens with some difficulty.  

Upon examination, her psychomotor activity was normal.  Her mood was dysphoric and her affect was constricted.  Her thought content and processes were normal, as was her memory.  She did not have delusions, hallucinations, or suicidal or homicidal ideation.  Her insight and judgement were intact and her impulse control was good.  She had no difficulty performing her activities of daily living (ADLs).  The examiner diagnosed panic disorder without agoraphobia and "subsyndromal PTSD."  Her GAF score was 58, indicating moderate symptoms.  The examiner concluded that she had deficiencies regarding her family because she was nervous around people, isolative, and had panic attacks.  She had deficiencies in mood because she felt sad and extremely emotional, had panic attacks and feelings of dread, and avoided thoughts of her stressors.  She did not have deficiencies in judgment or thinking.  She was not employed because she was a full time student.  

The Board finds that the May 22, 2010 VA examination shows that the Veteran's PTSD symptoms were of the frequency, severity, and duration to cause occupational and social impairment with reduced reliability and productivity.  Notably, she reported panic attacks daily or every other day that caused her to miss school.  Further, she had difficulty subtracting by serial sevens, indicating a problem concentrating.  She also demonstrated disturbances in mood such as feeling sad, anxious, and isolative.  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's PTSD is more closely approximated by a 50 percent rating beginning May 22, 2010.  38 C.F.R. § 4.7 (2014).  

Although the VA examiner found that the Veteran had deficiencies in two areas, family and mood, her symptoms do not have the level of frequency, severity, or duration needed to be more closely described by the 70 percent criteria, which discuss deficiencies in "most areas."  38 C.F.R. § 4.130 (2014).  Notably, the GAF score assigned indicates moderate symptoms.  Further, the examiner specifically found that the Veteran could complete her ADLs without difficulty, indicating that she was able to function independently.  She was able to establish and maintain interpersonal relationships, as evidenced by her positive relationships with her children and weekly church attendance.  The 70 percent criteria contemplate symptoms that produce an inability to establish and maintain effective interpersonal relationships, which is not demonstrated here.  Further, she sang in the church choir, indicating the ability to perform in a group environment.  She was a full time nursing student, indicating that she was able to function appropriately in a school environment.  For these reasons, the May 2010 VA examination report does not support a disability rating in excess of 50 percent for PTSD prior to May 22, 2010. 

The Veteran received regular therapy for PTSD through VA.  Her GAF scores were 58 from June 2010 until August 2010.  In August 2010, a GAF score of 58 was assigned twice and a GAF score of 61 was assigned once.  After August 2010, her GAF score was consistently 58.  She consistently reported poor sleep, nightmares, panic attacks, and anxiety throughout her treatment.  In June 2010, she stated that coping mechanisms were helpful and that her reexperiencing, avoidance, and arousal symptoms improved "significantly."  In July 2010, she stated that she had nightmares two to three times per week.  In August 2010, she reported improvement, with fewer nightmares and an overall reduction in anxiety.  She stated that speaking with her pastor and family was helpful.  She had nightmares and feelings of anger toward the military.  In September 2010, she reported poor sleep and irritability.  She stated that her nightmares were "...less troubling."  Her mood was irritable during her session.  Later in September 2010, she reported that she was anxious, but she remained active at church and in school  It was noted that she was "...doing well in school and overall enjoying life."  In October 2010, she stated that she was doing well in school and was working on a bachelor's degree in human services.  She was optimistic about her future.  She felt "a lot better."  A reduction in frequency and severity of panic attacks through use of adaptive coping strategies was noted.  

A January 2011 VA treatment record noted that the Veteran had problems sleeping, and slept approximately two hours per night.  She reported feeling depressed over the last several months.  She did not have suicidal or homicidal ideation.  She stated that her family and church community were supportive.  She was hypervigilant, had an exaggerated startle response, intrusive recollections, nightmares, irritability, and was tearful when discussing her stressors.  

In January 2011, B. G., the Veteran's mother, competently and credibly stated that the Veteran had nightmares, night sweats, anxiety, and was "very emotional."  

The Veteran underwent a VA examination in February 2011.  She reported that she was a college student and was on the dean's list.  She was divorced, but had appropriate interactions with her friends.  She took care of her two children and stated that church was very important to her.  She reported nightmares and panic attacks, but did not specify their frequency.  She had poor sleep and only had two to three hours per night.  Upon examination, she was able to pay attention but was unable to subtract by serial sevens.  The examiner found that her speech, thoughts, memory, and psychomotor activity were normal.  She did not have delusions, hallucinations, or suicidal or homicidal ideation.  Her insight and judgement were intact.  She did not have a history of violence.  She was hypervigilant and had an exaggerated startle response.  She stated that she did not work because she was a full time student.  The examiner described her symptoms as transient or mild and noted that she had sufficient focus and social interactive skills to be on the dean's list at a college, but that she was "...limited by anhedonia which limits forming friendships."  Her GAF score was 60, indicating moderate symptoms.  

She received a private examination from Dr. K. R. in August 2011 in conjunction with her SSA claim.  She reported nightmares and feelings of being closed in.  She stated that she had not been hospitalized for emotional problems.  She was a student and was taking courses online.  She stated that she had problems concentrating and completing her assignments and that she could not follow conversations or movies that were longer than one hour.  She had feelings of worthlessness, guilt, and survivor guilt.  It was noted that she had appropriate relationships with her family and she did not have serious verbal or physical outbursts.  She denied having significant interpersonal problems and was able to perform her ADLs.  She attended church regularly and had a few friends with whom she talked and visited, and got along well with her two children.  She had problems falling asleep and had "frequent" nightmares.  

Upon examination, her motor activity and thought processing were normal.  She did not have hallucinations or psychotic symptoms.  She did not have suicidal or homicidal ideation.  She was able to follow simple instructions and could pay attention.  Her memory was normal.  Dr. K. R. diagnosed PTSD and assigned a GAF score of 68, indicating mild symptoms.  

Dr. K. R. stated that, 

[The Veteran] seems to possess the ability to understand and remember simple instructions as evidenced by her abilities during this consultation.  [The Veteran] is alert and able to pay attention to immediate information.  [The Veteran] is able to sustain goal directed behaviors as evidenced by the report of daily functioning.  Concentration is likely adequate for basic work related functions her mood and intrusive thoughts might hinder her overall performance.  Her ability to interact in a socially appropriate manner with coworkers supervisors and the public is adequate consistent with her presentation during this consultation.  From a mental health perspective [the Veteran] is suspect to adhere to a normal work schedule and can maintain an adequate pace in a work setting her medical issues may interfere with her performance.  [The Veteran] is likely to decompensate under normal levels of change stress and expectations.  Overall prognosis for continued stability in mental health is considered fair.  

In September 2011, a SSA Mental Residual Functional Capacity Assessment noted that the Veteran was capable of understanding and remembering simple instructions, maintain attention, and perform tasks for two hour blocks during an eight hour workday.  It was determined that she could interact appropriately with coworkers and supervisors at a basic level, and would be able to adapt adequately in order to complete simple work tasks without significant interruption from her symptoms.  A September 2011 SSA Psychiatric Review Technique noted that the Veteran had anxiety, recurrent panic attacks at least once a week, and recurrent intrusive recollections.  The examiner noted that she was depressed, irritable, and had low motivation.  She denied having suicidal and homicidal ideation and current depression.  She had no significant limitations on her daily routine.  Her memory was intact.  Panic disorder without agoraphobia was diagnosed.  

At a November 2011 SSA medical evaluation, the Veteran reported problems with memory, concentration, and task completion.  It was noted that she remained able to take care of her children, take classes online, and perform self-care without reminders.  She stated that she was irritable.  It was noted that the Veteran's reports regarding her ADLs were "...partially credible, as [she] has a mental condition, but significant limitations in memory/concentration are not supported by [her] ability to carry out activities or supported by the objective M[edical] E[vidence of] R[ecord]."  The examiner found that the Veteran was able to sustain concentration but was moderately limited in her ability to complete a normal workday without interruption from symptoms.  She would be able to understand and remember simple two step commands and concentrate for at least two hours without need for special supervision.  Her social ability was moderately limited in her interactions with the general public and ability to get along with peers.  Her ability to maintain appropriate social interactions and respond appropriately to criticism was "limited," but that such limitation was "episodic and not severe."  Her ability to adapt to changes and demands of tasks was limited but "...not at a level that would limit adapting adequately to changes and demands of simple tasks."  

In November 2011, the Veteran's VA psychiatrist noted that she was depressed, had impaired concentration and focus, intrusive recollections, an exaggerated startle response, nightmares, poor sleep, and was easily irritated.  She had panic attacks three to four times per week.  He stated that the Veteran "...reports her ongoing mental health symptoms are causing severe difficulty with social function and college course completion," and that she was "...currently failing several classes."  She reported poor coping skills and a minimal ability for stress management.  He stated that her self-assessment was accurate.  

In December 2012, S. J., the Veteran's husband, was approved as the Primary Family Caregiver by the Program of Comprehensive Assistance for Family Caregivers.  In December 2012, the Veteran stated that depression made it difficult to function, and that she was failing her classes.  

In February 2013, the SSA found the Veteran to be disabled due to anxiety disorder and hypertension.  The findings of SSA are not controlling in the adjudication of VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Further, the SSA records do not describe occupational and social impairment with deficiencies in most areas.  

In September 2013, the Veteran competently and credibly stated that she had nightmares, night sweats, anxiety, nervousness, and daily depression.  She reported emotional outbursts, irritability, and mood swings.  She stated that she stayed in bed "most days."  In September 2013, S. J. stated that the Veteran had nightmares, depression, and mood swings.  In September 2013, L. J., the Veteran's friend, stated that the Veteran was sometimes unable to get out of bed due to physical pain and "mental anguish."  She stated that the Veteran had survivor's guilt, nightmares, mood swings, and panic attacks.  L. J. stated that the Veteran's church community was very supportive.  

The Board finds that the medical and lay evidence of record from May 22, 2010 describes occupational and social impairment with reduced reliability and productivity.  Overall, the medical evidence of record showed that her PTSD symptoms were not of the frequency, severity, or duration needed to reach the level of the 70 percent criteria prior to December 3, 2013.  The November 2011 letter from the Veteran's VA psychiatrist and the Veteran's December 2012 statement note that her PTSD symptoms cause significant difficulty in one area: school.  The 70 percent criteria contemplates deficiencies in "most" areas.  In this case, her symptoms do not rise to the level of frequency, severity, and duration to cause deficiencies in most areas.  Specifically, it was noted that she was able to complete her ADLs and care for her children.  Her GAF scores indicated moderate symptoms.  Her VA treatment records reflect that she was able to employ coping mechanisms and that her symptoms improved slightly.  Specifically, she was better able to cope with her panic attacks and for a period of time her nightmares decreased.  It was noted that she had moderate impairment in her ability to concentrate was able to remember simple instructions.  The record shows that she has difficulty establishing and maintaining effective interpersonal relationships.  However, her symptoms are not of the frequency, severity, or duration needed to cause an inability to establish and maintain such relationships.  Rather, her relationships with her children, mother, and church community were mostly positive.  

For these reasons, the medical evidence of record does not support a disability rating in excess of 50 percent for PTSD prior to December 3, 2013.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2014).  

Period Beginning December 3, 2013 

The evidence of record beginning December 3, 2013, does not show that the Veteran's PTSD produces total occupational and social impairment due to any of her PTSD symptoms.  

The Veteran underwent a VA examination in December 2013.  The examiner found that her PTSD caused occupational and social impairment with deficiencies in most areas.  Her husband was present during the examination.  It was noted that the Veteran was married, had two children, and was three months pregnant.  The examiner used the diagnostic criteria in the DSM-5 to describe the Veteran's PTSD.  VA regulations specify that the DSM-IV is to be used for diagnostic purposes.  However, the Veteran had already been diagnosed with PTSD under the DSM-IV.  The examiner's use of the DSM-5 is acceptable as it provides a description of the Veteran's symptoms; the diagnosis is not at issue.  The examiner found that the Veteran had intrusive memories, nightmares, flashbacks, distress to cues, avoidance, persistent exaggerated negative beliefs, self-blame, persistent negative emotional state, markedly diminished interest in activities, detachment, irritability, hypervigilance, exaggerated startle response, sleep disturbance, and difficulty concentrating.  Additionally, she had depression, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function, chronic sleep disturbance, difficulty establishing and maintaining interpersonal relationships, adapting to stress, and obsessional rituals.  

At the examination, the Veteran reported mood swings, poor sleep, and not wanting to drive because she swerved the vehicle too much because she was afraid of explosive devices on the road.  She stated that she experienced road rage, manifested by yelling and swearing.  She stated that her husband and church community were supportive and that her church friends came to her house to pray with her.  Upon examination, her mood was dysphoric but her affect was normal.  The examiner concluded that her PTSD caused impairment in ability to engage in substantially gainful employment, interact with her family, and drive a vehicle.  

The medical and lay evidence of record clearly shows that the Veteran's PTSD symptoms are of the frequency, severity, and duration such that they produce occupational and social impairment with deficiencies in most areas.  However, total occupational and social impairment is not shown.  Her thought processes have been continuously normal.  She is able to maintain relationships with her husband, her children, and friends in her church community.  Although significantly impaired, she attempts to complete college courses.  The December 2013 VA examiner did not find that she had total occupational and social impairment, and instead specifically described her symptoms as productive of occupational and social impairment with deficiencies in most areas, which is described by the 70 percent criteria.  Her symptoms beginning December 3, 2013 do not result in the required level of impairment occupational and social impairment to be more closely described by the 100 percent criteria.  For these reasons, the medical evidence of record does not support a disability rating in excess of 70 percent for PTSD beginning to December 3, 2013.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2014).  There is no evidentiary basis upon which to assign a rating in excess of 70 percent beginning December 3, 2013, and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating beyond that which has already been established.  

B. Sinusitis

Prior to April 3, 2012 the Veteran's sinusitis was assigned an initial 10 percent rating under Diagnostic Code 6513, chronic maxillary sinusitis.  Beginning April 3, 2012, a 30 percent disability rating was assigned.  Diagnostic Codes 6510 through 6514 are rated according to the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97 (2014).  Under the rating formula, a noncompensable rating is assigned for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97 (2014).  

Period Prior to April 3, 2012

The Veteran underwent a VA general medical examination in May 2008.  She reported chronic sinusitis that improved with medication.  She reported congestion, headaches, nasal congestion, purulent discharge, and post nasal drip.  

In December 2009, she received private treatment for a sinus infection.  She complained of a cough, sore throat, nasal congestion, and discharge.  She was prescribed a course of antibiotics for ten days.  

A March 2010 VA treatment record shows that she reported sinus pressure and stated that over-the-counter medication did not relieve her symptoms.  She was prescribed antibiotics for ten days.  

In October 2010, the Veteran received private treatment for a sinus infection.  She complained of facial pain and headaches.  She was prescribed a course of antibiotics for ten days.  A CT scan of her brain was normal and showed that her sinuses were "well aerated," with nasal mucosal thickening suggestive of rhinitis.  

In September 2011, she underwent a second VA general medical examination, at which she had a sinus infection.  She denied accompanying fever, night sweats, or weight loss or gain.  She reported daytime hypersomnolence and getting three to six hours of sleep per night.  She reported that she was prescribed antibiotics for sinus infections five times in the previous year.  She stated that her sinusitis did not interfere with her ADLs but that it prevented her from working outside during weather changes.   

In November 2011, she received private treatment for a sinus infection.  She complained of nasal discharge and ear pain.  She was prescribed a course of antibiotics for one week.  

Prior to April 3, 2012, the medical evidence of record showed that the Veteran had chronic sinusitis manifested by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The evidence shows that she was prescribed multiple courses of antibiotics, but no course lasted for four to six weeks.  Her courses of antibiotics lasted approximately one week to ten days.  Her sinus infections were not found to be incapacitating.  Significantly, the September 2011 VA examiner found that they did not interfere with her ADLs.  The medical evidence of record does not show that she had more than six non-incapacitating episodes of sinusitis.  In September 2011, she reported being prescribed antibiotics five times in the previous year.  The other medical evidence of record does not show that she had more than six episodes, nor has she so asserted.  In summary, the medical evidence of record does not show that her sinusitis is more closely described by the 30 percent criteria.  See 38 C.F.R. § 4.97 (2014).  

The Veteran has submitted lay evidence related to her claim for an increased rating for sinusitis.  

In April 2012, the Veteran stated to her Congressman that she had sinus infections "year round," and that her symptoms were triggered by exposure to household sprays, perfume, pollen, dirt, and the use of grills.  The Veteran is competent to describe her observable symptoms.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the observable symptoms she experienced were due to an episode of sinusitis, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's symptoms requires medical inquiry into biological processes.  Further, there are many potential causes for her observable symptoms.  Notably, she was diagnosed with rhinitis for similar symptoms in October 2010.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of her assertion that she had sinus infections "year round" is low.  

In April 2010, B. G., her mother, stated that the Veteran had chronic sinusitis that prevented her from going outside.  B. G.'s competent and credible description of the Veteran's observable symptoms does not address the criteria needed to support a 30 percent evaluation.  Specifically, B. G. does not address whether the episodes were incapacitating or how many episodes per year the Veteran had.  

In February 2012, the Veteran stated that she had been on antibiotics for "...the past few months."  Although this statement supports the conclusion that she was prescribed antibiotics for an extended period of time, she does not specify whether it was a single course of antibiotics that lasted for months or multiple, shorter courses.  Further, she does not assert that the sinusitis episode(s) for which she was prescribed antibiotics were incapacitating.  Therefore, even though her statement is both competent and credible, it does not show that the 30 percent criteria were met prior to April 3, 2012.  

In this case, the medical evidence of record outweighs the lay evidence.  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's sinusitis does not more closely approximate a 30 percent rating prior to April 3, 2012.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2014).  There is no evidentiary basis upon which to assign a rating in excess of 10 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.

Period Beginning April 3, 2012

The RO assigned a 30 percent disability rating for the Veteran's sinusitis based upon the findings of the April 2012 examiner.  The Board finds that the 50 percent criteria were not met following April 3, 2012 because the Veteran has not had surgery for her sinusitis.  As noted above, a 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97 (2014).  Therefore, surgery or surgeries are required for the 50 percent criteria to be met.  

On April 3, 2012, the Veteran underwent a VA sinus examination.  She was diagnosed with chronic sinusitis and it was noted that she had never had surgery for this condition.  She reported multiple sinus infections per year, and the examiner noted that the most recent one was one month prior.  The examiner found that the Veteran had "episodes" of sinusitis and did not check the box to indicate "near constant" sinusitis.  The examiner stated that her sinusitis was non-incapacitating and characterized by headaches, pain, purulent discharge, and crusting.  The examiner concluded that her sinusitis did not impact her ability to work and stated, "[a]lthough [the V]eteran has episodes of sinusitis, she is able to perform light desk type work or lift, push, and pull."  The examiner specifically described her sinusitis as "non debilitating."  

The Veteran underwent a VA sinus examination in December 2013.  The examiner diagnosed chronic sinusitis.  She reported nasal congestion, ears feeling full, itching in her throat and ear, headaches, nasal bleeding, post nasal drip, nasal congestion, and hoarseness.  She stated that bleach and "other products" caused coughing, nasal burning, and congestion.  She was last on antibiotics two months prior to the examination.  She had been treated with antibiotics four times in 2013.  It was noted that she had not undergone surgery for her sinusitis.  The examiner found that her episodes of sinusitis were non-incapacitating.  Upon examination, she had sinus tenderness with palpation.  Her bilateral nasal mucosa was reddish and her turbinates were enlarged.  A CT scan from April 2013 revealed "possible mild mucosal thickening in the ethmoidal sinuses" which represented possible mild ethmoidal sinusitis.  The examiner concluded that the Veteran's sinusitis did not impair her ability to work.  

Medical records following April 3, 2012 show that the Veteran continued to have episodes of sinusitis that required courses of antibiotics.  There is no medical evidence of record showing that the Veteran underwent surgery for her sinusitis.  In fact, the medical evidence discussed above shows that she has never had sinus surgery.  The Veteran submitted lay evidence that competently and credibly described her observable symptoms.  However, none of the lay evidence asserts that she underwent surgery for her condition.  Therefore, the medical and lay evidence of record does not support a finding that a 50 percent rating is warranted.  38 C.F.R. § 4.97 (2014).  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's sinusitis does not more closely approximate a 50 percent rating beginning April 3, 2012.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2014).  There is no evidentiary basis upon which to assign a rating in excess of 30 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.

C. Migraines

The Veteran's migraines are rated according to Diagnostic Code 8100, under which a noncompensable evaluation is warranted for migraines when there are less frequent attacks.  A 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  

At her May 2008 VA general medical examination, the Veteran reported headaches daily for four to eight hours each.  The examiner noted that the Veteran "...reports that her headaches are not prostrating and that she is able to work while she has a headache."  She complained of photophobia and photophonia.  She did hot have problems performing her ADLs or driving during a migraine. 

A December 2009 private medical record noted that the Veteran had a headache with vomiting the previous week.  

At her May 2010 VA PTSD examination, she reported daily migraines.  At her September 2011 VA general medical examination, she reported daily headaches that lasted from two hours to all day.  She stated that her stimulator was "somewhat" helpful.  She used over-the-counter medication.  She stated that she was unable to drive with a headache.  The examiner noted that her migraines "may limit" her ability to concentrate in sedentary and physical employment.  Additionally, she might need to use a dark or quiet room during a headache, which may not be possible at work.  

October 2010 and November 2011 private medical records noted complaints of chronic headaches.

At her April 2012 VA examination, she complained of headache pain in both sides of her head.  She also reported nausea, lightheadedness, and blurred vision.  The examiner noted that she did not have prostrating attacks or "very frequent prostrating and prolonged attacks."  The examiner stated that her migraines impacted her ability to work.  The examiner stated that, "[a]lthough [the V]eteran may have missed days from work, she is able to perform physical and sedentary employment."  Significantly, the examiner described her migraines as "nonprostrating," and stated that they "resolve in less than one day."  

At her April 2014 VA examination, the examiner diagnosed migraine headaches.  The Veteran stated that she had headaches three to four times per week with associated nausea.  This  is a decrease from having them daily as previously reported.  However, she asserted that her symptoms had increased in severity since her last VA examination.  She described her symptoms as pulsating or throbbing head pain with nausea, vomiting, blurred vision, and some dizziness.  She stated that her pain lasted for less than one day.  The examiner noted that she experienced attacks of frontal headache pain, but did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  The examiner sated that her disability impacted her ability to work.  

The Veteran submitted lay evidence which completely and credibly stated that she has chronic headaches.  However, the medical and lay evidence of record does not show that her migraines cause prostrating attacks.  Significantly, at her May 2008 examination, she reported that her headaches were nonprostrating and they were found to be nonprostrating at her April 2012 and April 2014 VA examinations.  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's migraines does not more closely approximate a compensable disability rating.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2014).  The Veteran's symptoms from migraines have not met the criteria for a higher rating at any time since the effective date of her award, so the Board may not stage her rating.  Fenderson, 12 Vet. App. at 125-26. 

D. Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer these claims for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  Notably, as discussed above, symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  A veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In this case, the Veteran's PTSD symptoms are adequately described by the levels of social and occupational impairment described in the General Rating Formula for Mental Disorders.  

The Veteran's sinusitis manifests as non-incapacitating episodes with pain, purulent discharge, and crusting.  These symptoms are contemplated by the General Rating Formula for Sinusitis.

The Veteran's migraine headaches are directly addressed by Diagnostic Code 8100.  The Board recognizes that the Veteran has asserted that she has missed school due to her migraines.  However, the Diagnostic Codes used to grant higher schedular ratings for migraines have taken into account the evidence of occupational that has been presented in this case.  Accordingly, the Board finds that the overall record does not show that her migraines adversely impact her work and family life to an extent beyond that which is contemplated by her currently assigned schedular rating.

In summary, the rating criteria assigned to her disabilities practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, sinusitis, and migraines, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

A disability rating in excess of 30 percent for PTSD prior to May 22, 2010, is denied.  

A 50 percent disability rating for PTSD is granted, effective May 22, 2010, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 70 percent for PTSD beginning December 3, 2013, is denied.  

A disability rating in excess of 10 percent for sinusitis prior to April 3, 2012, is denied.  

A disability rating in excess of 30 percent for sinusitis beginning April 3, 2012, is denied.  

An initial compensable disability rating for migraines is denied.  


REMAND

Concerning the issue of entitlement to a TDIU, the Board finds it necessary to remand the claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and her ability to work consistent with her education and occupational experience, and without consideration of her age or nonservice-connected disabilities.   

c. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


